*877
ORDER

SCHALL, Circuit Judge.
We consider whether this case should be dismissed for lack of jurisdiction.
On June 6, 2001, the Court of Federal Claims dismissed the complaint filed by James G. King. King appealed and this court affirmed on October 1, 2001. On April 7, 2003, King submitted a document, labeled with the previous trial court case number, to the Court of Federal Claims. The document, titled an “informal brief,” sought a “writ of habeas.” The Court of Federal Claims treated it as a notice of appeal and transmitted it to this court.
As stated earlier, King previously appealed the Court of Federal Claims’ disposition of his case to this court and this court affirmed that disposition. Thus, his case is over.
The document filed by King is incomprehensible except that it in some way relates to the previous case. If the document is intended to serve as a notice of appeal, it is untimely and, indeed, repetitive of the earner timely notice of appeal. In any event, we lack jurisdiction over the matter.
Accordingly,
IT IS ORDERED THAT:
(1) This case is dismissed for lack of jurisdiction.
(2) Each side shall bear its own costs.